Question Time (Council)
The next item is questions to the Council (B6-0382/2007).
The following questions were presented.
Subject: 'Revolving door' immigration policy
Some political figures and specialists have raised the possibility of achieving an agreement between the Member States which would combine the monitoring of the Union's external borders with a new 'revolving door' immigration policy to allow legally established immigrants in the Union to return to their countries of origin without fear of encountering a closed door when returning to the EU.
Does the Council consider this approach feasible, and would it be possible to set up this policy using straightforward intergovernmental cooperation, or would it be necessary to establish new institutional mechanisms to achieve this end?
President-in-Office of the Council. - (PT) As the honourable Member will know, in May 2007 the Commission presented to the European Parliament, to the Council and to the Committee of the Regions a communication on circular migration and mobility partnerships between the European Union and third countries. In its communication the Commission considers circular migration to be a useful means to be developed at Community level to ensure more effective management of migration flows. In the June 2007 conclusions on extending and enhancing the global approach to migration, the Council in turn stressed that legal migration opportunities, including well-managed circular migration, could potentially benefit all partners involved.
The Council believes that all well-managed circular migration opportunities should therefore be explored in close cooperation with all the relevant parties, with a view to the adoption of Council Conclusions not later than the end of 2007. The need to examine these circular migration opportunities, based on the Communication from the Commission of 16 May 2007, was also reiterated in the conclusions of the June 2007 European Council. The Council is currently examining the issue of the adoption of specific instruments and measures to facilitate circular migration, and the issue of finding out how such measures may be implemented.
The Commission has not as yet proposed any specific measures.
(ES) Mr President, I believe the Portuguese Presidency is devoting a fair amount of attention to this matter, I believe the reply was accurate.
I am aware that the Portuguese Presidency is coming to an end because this half-year is fairly short, but I do not know whether you think it will be possible for a specific proposal to be formulated before 31 December, or whether you will encourage the Commission to submit more specific proposals, especially with regard to the institutional aspects, whether the mechanisms we have today are sufficient or whether it would be appropriate to establish an institution of some kind to facilitate circular migration of this nature.
President-in-Office of the Council. - (PT) Mr President, I would like to thank the honourable Member for his kind words. The presidencies are indeed always a little shorter in the second half-year, whether fortunately or unfortunately I am not sure, because of the summer holidays. We would in fact like to make further significant progress on this matter by the end of the year, but we are also obviously dependent to some extent on the initiatives the Commission wishes to present to allow us to do so. That would be our intention and our desire. At this time I cannot guarantee that, however, but if possible and if we have the opportunity, we will certainly take it.
(ES) Mr President, I share the view of the Presidency of the Council on the revolving door policy for immigration and the new ideas on blue cards to attract immigrants of high calibre.
I would, however, like to ask the Presidency of the Council if it is convinced that we will be able to contain the huge inflow of immigrants to the European Union we have each year, in view of the fact that there are countries in the world whose level of development is so poor and so low.
(PT) The question I would ask on circular immigration is whether there should not be a special mechanism to provide for such immigration, particularly in terms of providing training in the countries affected. I am thinking of doctors and nurses from Malawi who are in the UK, for example.
President-in-Office of the Council. - (PT) This question of circular immigration has been or is being discussed and was rapidly raised by the Commission during a broader debate on the question of immigration in Europe, particularly illegal and legal immigration, and was one of the mechanisms referred to in this debate on immigration-related issues. The Commission has reflected on the matter, and invited the Council to do so and to discuss it. In my opinion circular immigration mechanisms alone will not resolve all the issues arising in this area and in this debate. It is a measure that could be a proposal and that could be a way of easing our burden and resolving issues related to immigration, and in this case even to legal immigration, but it will certainly not resolve all the problems involved. That will naturally require a broader range of policies, which as you know the Council is in fact discussing, on a proposal from the Commission.
You will also naturally be aware that the Portuguese Presidency's programme prioritises all questions related to immigration, whether illegal or legal. At next month's December Council marking the end of our Presidency, we would like to be able to present a set of conclusions on the general question of legal immigration and on combating illegal immigration, which signals real progress in these two areas.
As regards the concrete technical questions addressed to specific groups, the reflection the Council is and must be engaged in is not concluded, and I am sure the honourable Member will appreciate that I cannot tell you at the moment what the results of that reflection are, particularly on very ad hoc and very specific questions.
Subject: Burden-sharing regarding asylum and immigration
In the context of the framework programme Solidarity and Management of Migration Flows 2007-2013, what progress has there been with regard to the concept of 'burden-sharing'?
What practical steps are being undertaken by Member States to achieve a fair sharing of responsibilities with regard to asylum and immigration between themselves?
President-in-Office of the Council. - (PT) In May 2007 the European Parliament and the Council approved three decisions: the decision creating the European Refugee Fund 2008-2013, the decision creating the External Borders Fund 2007-2013, and the decision creating the European Return Fund 2008-2013. In June 2007 the Council also approved the decision creating the European Fund for the integration of third country nationals 2007-2013. These four decisions are an integral part of the general programme 'Solidarity and Management of Migration Flows'.
In line with the objectives laid down by the European Council, the objective of this programme is the fair sharing of responsibilities among Member States with regard to the financial burden arising from the introduction of the integrated management of the EU's external borders and the implementation of common asylum and immigration policies.
The European Refugee Fund complies with the obligations set down in Article 63(2)(b) of the EC Treaty on the adoption of measures promoting a balance of effort between Member States in receiving and bearing the consequences of receiving refugees and displaced persons.
The Council also seeks to promote solidarity by other means. The Council Conclusions of 18 September 2007 on reinforcing the EU's southern maritime borders, for example, encouraged Member States to provide support on a bilateral basis to Member States facing particular pressure, stating that such support can be provided at the level of return operations, reception conditions, case working expertise or voluntarily undertaking to take responsibility for asylum seekers, refugees, beneficiaries of subsidiary protection or unaccompanied minors.
That was a comprehensive statement of the theoretical position on burden-sharing. We know what the instruments are, but I have to ask you candidly, when it comes to Malta, Lampedusa and the Canaries, what is the implementation? Do you feel that, over the last six months, Council members, including those in Western Europe, have taken seriously their burden-sharing commitment regarding these places, which are in an emergency situation? Some of our colleagues here know it and see it every day.
Nobody is identifying Portugal as being in any way apathetic on this issue, but what about the Council actively carrying out burden-sharing? Is it being implemented? Please give us your candid response.
President-in-Office of the Council. - (PT) I am very pleased to answer the honourable Member, and obviously I am speaking on behalf of the Portuguese Presidency in accordance with its thinking on this issue. The honourable Member knows that migration and migration flows, especially illegal migration flows, particularly from regions to the south of Europe, represent a new problem that we did not have to face just a few years ago.
We must obviously, therefore, react to this new and unfamiliar phenomenon and must take appropriate measures. As is always the case, however, those measures, that reaction and the instruments referred to are taking shape gradually, just as our awareness of the importance and gravity of this problem is taking shape gradually. I have to say in this regard that the keyword in this issue for the Portuguese Presidency and for Portugal as a Member State is solidarity. Just as we all understand that when other issues affect one or two Member States they must be seen as a problem for everyone, so too in connection with illegal migration the appropriate word is also solidarity, since we are aware that these phenomena often affect individual States in particular.
It is true that quite often all we do is talk, and it is true that we must and should do more than just talk. However, the current awareness that the issue concerned is a global problem that affects everyone and that is everyone's responsibility is a first step. Naturally we are confident that gradually and realistically, but also with the necessary urgency, we can continue to refer to 'solidarity' while turning it into concrete actions and measures. That is the Presidency's role, and that is what Portugal must do as a Member State. You will also understand that it is not up to a single Member State or a single Presidency to influence all events and all measures, as might perhaps be desired. But I can assure you that there is a heightened and increasingly strong awareness that we must share that responsibility and give effect to that solidarity.
(MT) With all due respect, President-in-Office, I am not convinced by your reply, as while the Council of Ministers are thinking about it, there are people drowning in the Mediterranean and there are Mediterranean countries that cannot cope with the emergency; that is why I am not convinced. I am going to ask you something specific: Malta made a proposal in the Council on the division of the burden, on burden sharing. It asked that any immigrants saved from the sea outside EU waters - in Libya's waters, for example - should be divided among all the EU countries. What was the Council's reply, I would like to know.
President-in-Office of the Council. - (PT) I am very familiar with that situation and I am very familiar with the issue the Government of Malta has raised in that regard, and your question is covered by the answer I have already given to a fellow Member: the Presidency is aware, and Portugal as a Member State is aware, that Portugal is also a country of the South, and we too will therefore do our utmost to ensure that the word 'solidarity' is actually put into practice while bearing in mind the difficulties and problems, which do exist, though like many cases this one also requires perseverance and persistence.
Subject: Measures to ensure decent living conditions for illegal immigrants, particularly women and children
Which measures does the Council intend to take to ensure that illegal immigrants, particularly women and children, enjoy decent temporary living conditions, so that Member States uniformly respect their international commitments?
President-in-Office of the Council. - (PT) Mr President, I do not know if this is possible or within the regulations, but when the question is introduced I would like to know exactly which of the honourable Members is the author, because obviously my answer will be addressed firstly to them.
As I am sure you know, the proposal for a directive of the European Parliament and of the Council on common standards and procedures in Member States for returning illegally staying third-country nationals lays down specific rules for the treatment of such nationals. Article 13 of the proposal for a directive provides for safeguards as to the conditions of stay pending the return of all persons covered by the directive. Article 15, which establishes the conditions of temporary custody, defines the treatment to be afforded to third-country nationals pending their return. Article 15(3) states that particular attention must be paid to the situation of vulnerable persons, and specific provision is made for minors. As you also know, the European Parliament and the Council are currently examining this proposal for a directive.
- (EL) Thank you, Mr President; allow me to repeat Mr Moraes's comments: you are theoretically answering our questions very well and in detail. However, what is the responsibility of the Member States when we do not yet have your analyses? Are there any international treaties and are they being applied equally to all Member States, or do some Member States, for special reasons, provide more or less? What is the responsibility of the accession countries that serve as transit routes for illegal immigrants, mainly women and children? During yesterday's sitting I mentioned to the Commissioner that even a 14-year-old illegal transporter of clandestine immigrants had been arrested.
President-in-Office of the Council. - (PT) I have just said that a proposal for a directive is currently under discussion between the Council and the European Parliament in which this issue is addressed. Since the proposal for a directive has not yet been approved, I cannot say exactly what measures the directive will propose for defending and protecting the weakest individuals who need the most protection. We shall see. This proposal for a directive now addresses that concern to protect the weakest.
I can also clearly tell you that when we, the Portuguese Presidency, refer to the question of illegal immigration, we always say that the fight against it is based on two fundamental principles: solidarity and respect for people and respect for the humanitarian tragedy underlying the phenomenon. We should not treat people as objects, and neither the Presidency nor Portugal accepts or has ever accepted that the humanitarian dimension should not be considered or should be considered to be secondary in these situations. This is our position in principle as the Presidency, it is our position in principle as an EU Member State, and it is a position that we will not abandon under any circumstances.
Subject: European Security Strategy
What are the results to date of implementing the European Security Strategy? In particular, what are the results of extending the security zone to include Europe's periphery? Is the Council satisfied with the strategies 'Peace through regional integration' and 'Regional integration through peace' on the EU's geopolitical perimeter?
President-in-Office of the Council. - (PT) Mr President, honourable Member, in the four years that have elapsed since the European Security Strategy was adopted in December 2003, the European Union's foreign and security policy has developed dynamically.
We have reacted successfully to the threats identified in the European strategy, following the main thread that informed our approach. We have had to be more active, more coherent and also more competent. The new threats of terrorism, the proliferation of weapons of mass destruction, regional conflicts, degeneration of the state and organised crime have been met by many concrete actions that reflect the range of instruments currently available to the European Union. These include diplomatic action, civilian and military missions and trade and development activities.
We have endorsed effective multilateralism, supporting and increasing our cooperation with the United Nations in crisis management, the war against terrorism and non-proliferation. Our operations in relation to European security and defence policy are our most visible contribution to global peace and security and demonstrate our willingness to take on global responsibilities. Since 2003 we have initiated 16 crisis management operations, four military and 12 civilian, in various parts of the world. These European security and defence policy operations cover three continents and range from purely military operations, including reform of the security sector and institutional development, to police missions to ensure the rule of law. From Aceh to Ramallah, from Kinshasa to Sarajevo, the EU is putting the main catalysts for peace and stability into place.
The pressures on the Union are increasing, however. We have just decided in principle to lead a military mission to Chad and the Central African Republic to help to draw a close to the regional consequences of the Darfur crisis. We are also prepared to lead a police mission to ensure the rule of law in Kosovo. From the Western Balkans and from Eastern Europe to the Mediterranean, we have worked actively for peace and stability in our neighbourhood using all the means at our disposal. I believe that the work done by the High Representative Javier Solana, EU enlargement policy, the Barcelona process, the European Neighbourhood Policy just debated here, the EU's special representatives in Bosnia-Herzegovina, the Former Yugoslav Republic of Macedonia, Moldova and the Southern Caucasus and the peace process in the Middle East, as well as the EU's role as a member of the Quartet for the Middle East and the Troika for Kosovo, plus the other ESDP missions I have referred to here reflect our determination to create security in our neighbourhood.
- (EL) Thank you for your answer, Mr President. I really feel that the European security strategy is proving more successful in missions outside the European continent than in meeting challenges arising within the EU. I believe that situations such as that in Kosovo, the management of an emerging crisis, the policy of conditionality in FYROM, a candidate country whose political system is seriously ailing, and the Russophobia, whether justifiable or not, that preoccupies our colleagues from the countries of the former Eastern Europe - all these challenge us to form a more coherent and effective European security strategy.
President-in-Office of the Council. - (PT) We have just had a discussion here in this plenary session on the European Neighbourhood Policy intended precisely for our partners on this continent. I presume that a general conclusion was that, despite the difficulties that might exist and the improvements that could be introduced, this European Neighbourhood Policy that forms part of our strategy has worked well and has ensured that many of our partners and neighbours can enjoy stability, economic progress and economic and social development.
For well-known historical reasons, many of our partners are naturally now experiencing what could be called stages of transition, democratic consolidation and consolidation of the rule of law, and as is so often the case, these processes are not exempt from difficulties, upheavals or problems. And this is perhaps true of some of those countries. We recently spoke about Georgia, when I said here that I chaired the Association Council with Georgia some three weeks ago and had the opportunity to inform our Georgian colleagues that in the area of the economy, for example, we were pleased to note that significant progress had been made in terms of economic development, despite the problems that country has with Russia. We must therefore be prepared for the significant progress that we expect and want, but for well-known reasons we must also sometimes expect backward steps that we sincerely hope will only be temporary, and we hope that the States and countries will rapidly return to progress and towards reinforcing the rule of law.
I must therefore tell the honourable Member in all sincerity that, although we European Union citizens sometimes tend to be very modest with regard to the capacity of our achievements and to the achievements themselves, we must be a little more friendly towards ourselves, as it were. I think that we have achieved something despite the difficulties.
Given what the Treaties of the Union say and the content of the Reform Treaty on the issue of security and defence, and given what the President of the French Republic said here yesterday and the fact that France will be taking on the Presidency next year, could the Council tell the House if it envisages that there will be a common defence policy within the European Union in the lifetime of this Parliament, or in the next Parliament, and when it thinks that might come about?
President-in-Office of the Council. - (PT) As the honourable Member knows, the Council does not comment on speeches by Heads of State of European Union Member States. Naturally, however, I have noted President Sarkozy's opinion, which is that of the Head of State of a very important EU Member State. If we are to progress in that direction or not, towards a Europe with an enhanced defence, it will be the Council that will have to decide, and as you can imagine, I cannot anticipate the Council's decision. If that is the Council's decision - and as you know, defence is a specific area that requires very strong consensus - then naturally we will be able to go forward along that route, but the decision is obviously in the Council's hands. I do not have a crystal ball and therefore cannot tell you how far this idea will go. We shall see, but since it is a proposal from President Sarkozy, it will obviously be listened to very attentively, like all his proposals.
Subject: Accession negotiations with Macedonia
What is the Council's assessment of the stage reached in bringing Macedonia closer to the EU, and when does it consider that it will be possible or desirable to set a date for starting accession negotiations?
President-in-Office of the Council. - (PT) Mr President, honourable Member, the December 2005 European Council decision to grant candidate country status to the Former Yugoslav Republic of Macedonia was recognition of that country's reform achievements. The European Council stated that further steps towards EU membership would have to be considered firstly in the light of the debate on the enlargement strategy, as provided for by the conclusions of the 12 December 2005 Council, which concluded with the 'renewed consensus' on enlargement that was achieved at the 14-15 December 2006 European Council; secondly, of compliance by the former Yugoslav Republic of Macedonia with the Copenhagen criteria; thirdly, of the requirements of the Stabilisation and Association Process and the effective implementation of the Stabilisation and Association Agreement; and finally, of the need for further significant progress to respond to the other issues and criteria for membership included in the Commission's Opinion and implementation of the priorities in the European Partnership.
In its interim reports the Commission has examined developments in detail. Following the assessment of the situation in the Former Yugoslav Republic of Macedonia, as set out in the Commission report of 2006, in its session of 11-12 December 2006 the Council regretted that the pace of reforms observed had slowed down in 2006. On 14-15 December 2006 the European Council reiterated that each country's progress towards the Union would continue to depend on its efforts to comply with the Copenhagen criteria and the conditionality of the Stabilisation and Association Process. The Council called for the Former Yugoslav Republic of Macedonia to accelerate the pace of reforms in key areas and to implement the priorities identified in the European Partnership in order to move ahead in the accession process. The fourth meeting of the Stabilisation and Association Council between the European Union and the Former Yugoslav Republic of Macedonia took place on 24 July last. Particularly important among the messages set out in the Union's common position for the Stabilisation and Association Council was its insistence that stability and the regular functioning of democratic institutions were fundamental aspects of the political criteria essential for ensuring progress towards European integration. Institutions such as the Government, Parliament and the President must function and cooperate effectively. They must also play their differentiated roles and interact as laid down in the Constitution. A constructive political climate must be established and maintained so that the country can concentrate on the reforms necessary to make progress towards the Union. Further efforts must also be made to establish confidence between the ethnic communities at all levels. The Union recalled that sustained implementation of the Ohrid Framework Agreement was a key element of the political criteria. Every effort must be made to achieve the broadest possible political agreement on the associated reforms, in full compliance with the letter and spirit of the agreement.
The meeting also recalled the importance of making progress in the areas of justice and internal affairs, particularly in combating organised crime and corruption. At the same time the Council also recalled that regional cooperation and good neighbourly relations were an essential part of the process of EU integration. Finally, I wish to state that the Council is examining very carefully the Commission report published on 6 November, which will be the subject of conclusions at the General Affairs and External Relations Council in December next.
(DE) Thank you, Mr President-in-Office, for your very comprehensive reply. I have only two brief supplementary questions. Firstly, do you think it conceivable that a date for the opening of accession negotiations will be set in the course of next year? Macedonia's applicant status dates from more than two years ago, and it is surely high time to think about a date.
My second supplementary question is this: what approach is being adopted? Are attempts being made to link Macedonia's accession with that of other countries, such as Serbia, or is this country really being dealt with separately from any others?
President-in-Office of the Council. - (PT) As the honourable Member will understand, I cannot say whether we are or are not in a position to set a date in the coming year for starting accession negotiations with the Former Yugoslav Republic of Macedonia. Difficult and demanding conditions and criteria must be met before such negotiations can begin, so the Former Yugoslav Republic of Macedonia will be further from or closer to being informed of the date for starting negotiations according to how far it meets those criteria and conditions. What I would say, however, is that the candidate country will be better placed to answer that question than the European Union.
As regards connecting accession processes, the Presidency maintains and has always maintained that each candidate State must be judged separately on its own merits. If the candidate State is eligible because it meets the commitments and conditions for starting accession negotiations, it should be granted that status irrespective of what might happen in parallel processes involving other candidate States.
Subject: Tiger conservation
What has the EU done, and what further measures are under consideration, in order to encourage and assist India and other relevant countries in the conservation of their tiger populations in a way that involves local people and gives them a stake in the protection of those animal populations?
President-in-Office of the Council. - (PT) Mr President, honourable Member, the Convention on International Trade in Endangered Species of Wild Fauna and Flora, or CITES, provides the international legal framework for the conservation of tigers and other endangered species. The EU and its Member States are strong supporters of CITES, both politically and financially.
In recent years the EU has laid particular stress on the need for greater concentration of effort in the practical application of CITES controls in order to reduce illegal slaughter and trade and to guarantee sustainable trade of species. To underscore this need, the Commission published Recommendation No 207/425/EC of 13 July 2007, identifying a set of actions for the enforcement of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein. Meanwhile, the species 'pantera tigris' is listed in Annex A of Commission Regulation (EC) No 1332/2005 of 9 August 2005, and is also listed in Annex I of CITES, which means that specimens of that species can only be moved in exceptional circumstances, subject to rigorous criteria. If those criteria are to be met and any decision to authorise trade is to be possible, assurances must be forthcoming that the activity is not detrimental to the state of conservation of the species.
We would also draw your attention to the need for international cooperation and in particular for capacity building to facilitate the implementation of policies for the conservation and sustainable use of wild flora and fauna in States where such species are found. The EU thus supported the decisions relating to Asian big cats, approved at the 14th meeting of the parties to CITES at the beginning of this year, with the aim of intensifying application and conservation efforts.
We are, furthermore, also prepared to provide assistance to India and to the other States of the distribution area in implementing these decisions. We recognise that the effective implementation of conservation measures requires the participation of the local population. We have stressed the need, through CITES, to ensure the support and cooperation of local and rural communities in managing wild fauna and flora resources, and consequently in combating illegal trade in them.
I thank the Presidency very much for that, and I will read the documents mentioned.
However, the problem is that the situation regarding tigers is a crisis. There are probably only 3000 left in the wild. They could be extinct in the wild by 2020. The main problem is poaching, which is driven by the lucrative illegal trade in tiger skins and parts, said to stretch to Eastern Europe. The Indian forestry authorities say they are unable to cope with poaching gangs, due to chronic underfunding. Can the EU help with that? Have we got specific projects?
A Chinese official said recently that it is very hard to resist pressures to open the tiger trade. Surely the key is education on the one hand, but also giving local people an economic stake in maintaining higher levels. What is the EU actually doing in terms of specific projects?
President-in-Office of the Council. - (PT) The honourable Member will note that I have referred extensively, at length and in detail to the international legal and judicial framework in which the European Union exists and operates. I have also naturally expressed the Council's willingness, readiness and commitment to do its utmost within that international framework to ensure that the measures it provides for are effectively applied.
I have also said very transparently that we also recognise that we must work together with local populations that have direct contact with those endangered species. The battle against poaching and similar illegal activities is not an easy one, as people with experience of these situations know. They are aware that it is a difficult yet necessary battle, an assessment with which I agree.
The whole of European public opinion is with you, because what has been seen recently in connection with the illegal trade in endangered species shows that people are much more aware of the need to draw attention to these issues than they used to be. The pressure of public opinion and the attention paid to it in connection with these situations is therefore now much greater than it was. You can therefore obviously count on that public awareness, which is also necessary to ensure that we, the EU, and our Member States are able to act more effectively. As I said, we must recognise that it is a difficult battle.
Mr President-in-Office, you have made it very clear that you and the Council as a whole are committed to the protection and conservation of the tiger. The Indian Prime Minister equally has, in a number of statements, made his passionate commitment to defending the tiger clear. As we are engaged in a bilateral negotiation with India to create a new bilateral treaty between the EU and India, do you think this is a subject we could include in that treaty and that we could go beyond our current commitments under CITES to help with education, training, conservation - the sort of measures that Baroness Ludford was talking about?
(DE) Mr President, Mr President-in-Office, my question has to do with this issue but relates to a slightly different aspect. I believe - and you rightly referred to this - that questions such as the one under discussion arouse strong feelings among the general public. On the other hand - and you also referred to the legal position - are we in the European Union really justified in arrogating legislative or contractual powers to ourselves on every issue that deeply concerns anyone in the EU? Or should we not exercise a little restraint in these matters?
President-in-Office of the Council. - (PT) Very well, I must confess, Mr President, that I did not fully understand the second question, perhaps because of delays in the interpreting.
As regards the question of the tiger and dialogue with India, I must say in all sincerity and frankness that it is a specific question, on which I have not reflected, but on which we will reflect in the future, and I therefore take note of the honourable Member's suggestion. In our bilateral dialogue with India - an EU-India Summit is to be held - we may also discuss this issue of protected species and how we can better protect endangered species.
I must confess that because of the interpreting, I believe, I could not understand your second question.
(DE) Thank you very much, and my apologies for having spoken so quickly. I was consciously trying to avoid overrunning. I mean it is important that we deal with such concerns when they matter to the people of Europe. On the other hand, we should also be aware of the legal limits of the Union and take care to respect these limits as far as we can.
The approach you have proposed seems interesting, but we should not leave ourselves open to the accusation that the Union is claiming competence for all global matters.
President-in-Office of the Council. - (PT) I agree with the honourable Member, the European Union cannot and should not be responsible for everything, and should not be accused of or judged for everything. According to the Treaties, many of those aspects and responsibilities lie with the Member States, and in this case may be responsibilities both of the Member States and of the States in which these situations occur.
The European Union is not and cannot be a universal panacea, particularly since there is a principle, the principle of subsidiarity, that must always be respected.
Subject: Non-EU financial services centres
Will the Council make a statement on how it engages with non-EU financial services centres on areas of mutual concern?
President-in-Office of the Council. - (PT) Mr President, honourable Member, in the conclusions adopted in May 2006, the Council welcomed the Commission's White Paper on financial services policy from 2005 to 2010. The Council particularly welcomed, and I quote: 'the ideas put forward with respect to the growing importance of the external dimension in financial services - namely to deepen and widen regulatory dialogues with third countries and work towards the further opening of global financial services markets'.
On the Portuguese Presidency's initiative, on 9 October last the ECOFIN Council examined the state of play regarding macroeconomic, financial and regulatory dialogues with the Union's principal partners - the United States, Japan, Russia, India and China. The importance of these strategic dialogues was stressed during the discussion. Such dialogues make it possible to reinforce convergence, cooperation and mutual understanding between global partners, thereby helping to facilitate access to the respective markets and to promote macroeconomic and financial stability, particularly in financial services. The dialogues have led to significant progress concerning convergence and equivalence of accounting standards.
The Council supports the work carried out by the Commission, and considers that financial market globalisation requires increasing effort to achieve convergence and cooperation at international level, in line with the Commission and the Council's strategic vision on the need to reinforce the Lisbon Strategy's external dimension through the promotion of and an international approach to regulatory cooperation and the convergence and equivalence of standards.
Stress was also laid on how important it is for the European Union to ensure a coherent approach in this area, and it was considered that information on the development of such dialogues should continue to be forwarded to the Council on a regular basis.
I would like to thank the Council Presidency for its reply. Is this Council Presidency aware that there is a school of thought that says that the developing world could greatly benefit from having a financial services sector? Given Portugal's experience in Africa in particular, could I ask the Council President, if he does not have the response there in his brief, if he would cause this issue to be examined and pursued, because it may well be a way of assisting not just the developing world but in having global interchanges, which would be of great benefit to this part of the world as well.
President-in-Office of the Council. - (PT) The honourable Member is right, I do not have a written answer in my brief to give you, but I will give you my opinion. In this respect we had a very interesting discussion this morning on globalisation, when we also discussed financial services and questions related to the turbulence on some financial markets.
One issue I consider to be fundamental in relation to Africa and which is closely linked to the Europe-Africa Summit concerns Africa's position in globalisation: should Africa be a full partner, as we believe it should, in the problems and challenges raised by globalisation, should Africa be an active partner and should it have effective instruments at its disposal so that it really can be a full partner in globalisation, or do we on the other hand want an Africa which is condemned to war, insecurity, underdevelopment and poverty?
In this context, therefore, the financial or other instruments, initiatives or mechanisms that could actually put Africa with all of us, with the European Union and with other major emerging blocs, on the agenda of the talks, debate and theme of globalisation can only be welcomed.
Thank you, President and President-in-Office for being on overtime as we all are; we appreciate that.
What do you think are the obstacles to greater progress in this area, and do you think that, as things stand, enough is being done? Because what we are talking about is consumer confidence in the financial services sector, both within Europe and outside.
President-in-Office of the Council. - (PT) This issue, the conduct of these dialogues and so on in this specific area, which is part of the question I was asked, has been directed by and is the responsibility of the Commission. I also have to confess that I am not a financial specialist and therefore do not have the detailed knowledge required to give you a technical answer. You are asking for a technical answer and I cannot give you one. I can give you a political answer that will outline a new reality, a new problem and a new challenge, but also a new opportunity. This problem should be and has now been examined and has been developed to an unprecedented extent. We in the European Union too must naturally seek appropriate answers when problems arise, and the necessary instruments must also be at our disposal when it is a case of developing and making progress.
I cannot tell you specifically what obstacles may have arisen or may arise, though I can give you an idea, as I have, of what the EU's policy and the Council's responsibilities in this field have been. Finally, I can say that it gives me great pleasure to be able to extend my stay here with you, particularly since this mandate is coming to an end. I only have one more opportunity to be with you, so I must make the most of this experience.
Questions which have not been answered for lack of time will receive written answers (see Annex).
Question time is closed.
(The sitting was suspended at 19.45 and resumed at 21.05)